(Slip Opinion)              OCTOBER TERM, 2017                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                         SVEEN ET AL. v. MELIN

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

     No. 16–1432. Argued March 19, 2018—Decided June 11, 2018
The legal system has long used default rules to resolve estate litigation
  in a way that conforms to decedents’ presumed intent. In 2002, Min-
  nesota enacted a statute establishing one such default rule. The
  statute provides that “the dissolution or annulment of a marriage re-
  vokes any revocable . . . beneficiary designation . . . made by an indi-
  vidual to the individual’s former spouse.” Minn. Stat. §524.2–804,
  subd. 1. Under the statute, if one spouse has made the other the
  beneficiary of a life insurance policy or similar asset, their divorce au-
  tomatically revokes that designation so that the insurance proceeds
  will instead go to the contingent beneficiary or the policyholder’s es-
  tate upon his death. The law does this on the theory that the policy-
  holder would want that result. But if he does not, he may rename
  the ex-spouse as beneficiary.
    Mark Sveen and respondent Kaye Melin were married in 1997.
  The next year, Sveen purchased a life insurance policy, naming Melin
  as the primary beneficiary and designating his two children from a
  prior marriage, petitioners Ashley and Antone Sveen, as contingent
  beneficiaries. The Sveen-Melin marriage ended in 2007, but the di-
  vorce decree made no mention of the insurance policy and Sveen took
  no action to revise his beneficiary designations. After Sveen passed
  away in 2011, Melin and the Sveen children made competing claims
  to the insurance proceeds. The Sveens argued that under Minneso-
  ta’s revocation-on-divorce law, their father’s divorce canceled Melin’s
  beneficiary designation, leaving them as the rightful recipients.
  Melin claimed that because the law did not exist when the policy was
  purchased and she was named as the primary beneficiary, applying
  the later-enacted law to the policy violates the Constitution’s Con-
  tracts Clause. The District Court awarded the insurance money to
2                           SVEEN v. MELIN

                                 Syllabus

    the Sveens, but the Eighth Circuit reversed, holding that the retroac-
    tive application of Minnesota’s law violates the Contracts Clause.
Held: The retroactive application of Minnesota’s statute does not vio-
 late the Contracts Clause. That Clause restricts the power of States
 to disrupt contractual arrangements, but it does not prohibit all laws
 affecting pre-existing contracts, see El Paso v. Simmons, 379 U.S.
497, 506–507. The two-step test for determining when such a law
 crosses the constitutional line first asks whether the state law has
 “operated as a substantial impairment of a contractual relationship.”
 Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 244. In an-
 swering that question, the Court has considered the extent to which
 the law undermines the contractual bargain, interferes with a party’s
 reasonable expectations, and prevents the party from safeguarding or
 reinstating his rights. See id., at 246; El Paso, 379 U.S., at 514–515;
 Texaco, Inc. v. Short, 454 U.S. 516, 531. If such factors show a sub-
 stantial impairment, the inquiry turns to whether the state law is
 drawn in an “appropriate” and “reasonable” way to advance “a signif-
 icant and legitimate public purpose.” Energy Reserves Group, Inc. v.
 Kansas Power & Light Co., 459 U.S. 400, 411–412.
    The Court stops after the first step here, because three aspects of
 Minnesota’s law, taken together, show that the law does not substan-
 tially impair pre-existing contractual arrangements. First, the law is
 designed to reflect a policyholder’s intent—and so to support, rather
 than impair, the contractual scheme. It applies a prevalent legisla-
 tive presumption that a divorcee would not want his former partner
 to benefit from his life insurance policy and other will substitutes.
 Thus the law often honors, not undermines, the intent of the only
 contracting party to care about the beneficiary term. Second, the law
 is unlikely to disturb any policyholder’s expectations at the time of
 contracting, because an insured cannot reasonably rely on a benefi-
 ciary designation staying in place after a divorce. Divorce courts
 have wide discretion to divide property upon dissolution of a mar-
 riage, including by revoking spousal beneficiary designations in life
 insurance policies or by mandating that such designations remain.
 Because a life insurance purchaser cannot know what will happen to
 that policy in the event of a divorce, his reliance interests are next to
 nil. And that fact cuts against providing protection under the Con-
 tracts Clause. Last, the law supplies a mere default rule, which the
 policyholder can undo in a moment. If the law’s presumption about
 what an insured wants after divorcing is wrong, the insured may
 overthrow it simply by sending a change-of-beneficiary form to his in-
 surer.
    This Court has long held that laws imposing such minimal paper-
 work burdens do not violate the Contracts Clause. It has repeatedly
                     Cite as: 584 U. S. ____ (2018)                     3

                                Syllabus

  sustained so-called recording statutes, which extinguish contractual
  interests unless timely recorded at government offices. See Jackson
  v. Lamphire, 3 Pet. 280; Vance v. Vance, 108 U.S. 514; Texaco, Inc. v.
  Short, 454 U.S. 516. The Court has also upheld laws mandating
  other kinds of notifications or filings against Contracts Clause attack.
  See Curtis v. Whitney, 13 Wall. 68; Gilfillan v. Union Canal Co. of
  Pa., 109 U.S. 401; Conley v. Barton, 260 U.S. 677. The Minnesota
  law places no greater obligation on a contracting party than these
  laws—while imposing a lesser penalty for noncompliance. Filing a
  change-of-beneficiary form is as easy as satisfying the paperwork re-
  quirements that this Court’s prior cases approved. And if an insured
  wants his ex-spouse to stay as beneficiary but does not send in his
  form, the result is only that the insurance money is redirected to his
  contingent beneficiaries, not that his contractual rights are extin-
  guished. Pp. 6–14.
853 F.3d 410, reversed and remanded.

   KAGAN, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, THOMAS, GINSBURG, BREYER, ALITO, and SOTOMAYOR, JJ.,
joined. GORSUCH, J., filed a dissenting opinion.
                        Cite as: 584 U. S. ____ (2018)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–1432
                                   _________________


ASHLEY SVEEN, ET AL., PETITIONERS v. KAYE MELIN
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                                 [June 11, 2018]


   JUSTICE KAGAN delivered the opinion of the Court.
   A Minnesota law provides that “the dissolution or an-
nulment of a marriage revokes any revocable[] beneficiary
designation[ ] made by an individual to the individual’s
former spouse.” Minn. Stat. §524.2–804, subd. 1 (2016).
That statute establishes a default rule for use when Min-
nesotans divorce. If one spouse has made the other the
beneficiary of a life insurance policy or similar asset, their
divorce automatically revokes that designation—on the
theory that the policyholder would want that result. But
if he does not, the policyholder may rename the ex-spouse
as beneficiary.
   We consider here whether applying Minnesota’s automatic-
revocation rule to a beneficiary designation made before
the statute’s enactment violates the Contracts Clause of
the Constitution. We hold it does not.
                             I
  All good trust-and-estate lawyers know that “[d]eath is
not the end; there remains the litigation over the estate.”
8 The Collected Works of Ambrose Bierce 365 (1911).
That epigram, beyond presaging this case, helps explain
the statute at its center.
2                     SVEEN v. MELIN

                     Opinion of the Court

   The legal system has long used default rules to resolve
estate litigation in a way that conforms to decedents’
presumed intent. At common law, for example, marriage
automatically revoked a woman’s prior will, while mar-
riage and the birth of a child revoked a man’s. See 4 J.
Kent, Commentaries on American Law 507, 512 (1830).
The testator could then revive the old will or execute a
new one. But if he (or she) did neither, the laws of intes-
tate succession (generally prioritizing children and current
spouses) would control the estate’s distribution. See 95
C. J. S., Wills §448, pp. 409–410 (2011); R. Sitkoff & J.
Dukeminier, Wills, Trusts, and Estates 63 (10th ed. 2017).
Courts reasoned that the average person would prefer that
allocation to the one in the old will, given the intervening
life events. See T. Atkinson, Handbook of the Law of Wills
423 (2d ed. 1953). If he’d only had the time, the thought
went, he would have replaced that will himself.
   Changes in society brought about changes in the laws
governing revocation of wills. In addition to removing
gender distinctions, most States abandoned the common-
law rule canceling whole wills executed before a marriage
or birth. In its place, they enacted statutes giving a new
spouse or child a specified share of the decedent’s estate
while leaving the rest of his will intact. See Sitkoff &
Dukeminier, Wills, Trusts, and Estates, at 240. But more
important for our purposes, climbing divorce rates led
almost all States by the 1980s to adopt another kind
of automatic-revocation law.        So-called revocation-on-
divorce statutes treat an individual’s divorce as voiding a
testamentary bequest to a former spouse. Like the old
common-law rule, those laws rest on a “judgment about
the typical testator’s probable intent.” Id., at 239. They
presume, in other words, that the average Joe does not
want his ex inheriting what he leaves behind.
   Over time, many States extended their revocation-on-
divorce statutes from wills to “will substitutes,” such as
                     Cite as: 584 U. S. ____ (2018)                   3

                         Opinion of the Court

revocable trusts, pension accounts, and life insurance
policies. See Langbein, The Nonprobate Revolution and
the Future of the Law of Succession, 97 Harv. L. Rev.
1108, 1109 (1984) (describing nonprobate assets). In doing
so, States followed the lead of the Uniform Probate Code, a
model statute amended in 1990 to include a provision
revoking on divorce not just testamentary bequests but
also beneficiary designations to a former spouse. See §§2–
804(a)(1), (b)(1), 8 U. L. A. 330, 330–331 (2013). The new
section, the drafters wrote, aimed to “unify the law of
probate and nonprobate transfers.” §2–804, Comment, id.,
at 333. The underlying idea was that the typical decedent
would no more want his former spouse to benefit from his
pension plan or life insurance than to inherit under his
will. A wealth transfer was a wealth transfer—and a
former spouse (as compared with, say, a current spouse or
child) was not likely to be its desired recipient. So a dece-
dent’s failure to change his beneficiary probably resulted
from “inattention,” not “intention.” Statement of the Joint
Editorial Bd. for Uniform Probate Code, 17 Am. College
Trust & Est. Counsel 184 (1991). Agreeing with that
assumption, 26 States have by now adopted revocation-on-
divorce laws substantially similar to the Code’s.1 Minne-
——————
  1 See Ala. Code §30–4–17 (2016); Alaska Stat. §13.12.804 (2016); Ariz.
Rev. Stat. Ann. §14–2804 (2012); Colo. Rev. Stat. §15–11–804 (2017);
Fla. Stat. §732.703 (2017); Haw. Rev. Stat. §560:2–804 (2006); Idaho
Code Ann. §15–2–804 (2017 Cum. Supp.); Iowa Code §598.20A (2017);
Mass. Gen. Laws, ch. 190B, §2–804 (2016); Mich. Comp. Laws Ann.
§700.2807 (West 2018 Cum. Supp.); Minn. Stat. §524.2–804 subd. 1
(2016); Mont. Code Ann. §72–2–814 (2017); Nev. Rev. Stat. §111.781
(2015); N. J. Stat. Ann. §3B:3–14 (West 2007); N. M. Stat. Ann. §45–2–
804 (2014); N. Y. Est., Powers & Trusts Law Ann. §5–1.4 (West 2018
Cum. Supp.); N. D. Cent. Code Ann. §30.1–10–04 (2010); Ohio Rev.
Code Ann. §5815.33 (Lexis 2017); 20 Pa. Stat. and Cons. Stat. Ann.
§6111.2 (2010); S. C. Code Ann. §62–2–507 (2017 Cum. Supp.); S. D.
Codified Laws §29A–2–804 (2004); Tex. Fam. Code Ann. §9.301 (West
2006); Utah Code §75–2–804 (Supp. 2017); Va. Code Ann. §20–111.1
4                         SVEEN v. MELIN

                         Opinion of the Court

sota is one.
   Under prior Minnesota law, a divorce alone did not
affect a beneficiary designation—but a particular divorce
decree could do so. Take first the simple case: Joe names
his wife Ann as beneficiary of his insurance policy, later
gets divorced, but never changes the designation. Upon
his death, Ann would receive the insurance proceeds—
even if Joe had just forgotten to redirect the money. In
other words, the insurance contract’s beneficiary provision
would govern after the divorce, exactly as it would have
before. See Larsen v. Northwestern Nat. Life Ins. Co., 463
N.W.2d 777, 779 (Minn. App. 1990). But now introduce a
complication, in the form of a court addressing a spousal
designation in a divorce decree. In Minnesota, as across
the nation, divorce courts have always had “broad discre-
tion in dividing property upon dissolution of a marriage.”
Maurer v. Maurer, 623 N.W.2d 604, 606 (Minn. 2001); see
24 Am. Jur. 2d, Divorce and Separation §456 (2008). In
exercising that power, a court could revoke a beneficiary
designation to a soon-to-be ex-spouse; or conversely, a
court could mandate that the old designation remain. See,
e.g., Paul v. Paul, 410 N.W.2d 329, 330 (Minn. App.
1987); O’Brien v. O’Brien, 343 N.W.2d 850, 853 (Minn.
1984). Either way, the court, rather than the insured,
would decide whether the ex-spouse would stay the
beneficiary.
   In contrast to the old law, Minnesota’s new revocation-
on-divorce statute starts from another baseline: the can-
cellation, rather than continuation, of a beneficiary desig-
nation. Enacted in 2002 to track the Code, the law
provides that “the dissolution or annulment of a marriage
revokes any revocable[ ] disposition, beneficiary designa-
tion, or appointment of property made by an individual to
the individual’s former spouse in a governing instrument.”
—————— 

(2016); Wash. Rev. Code §11.07.010 (2016); Wis. Stat. §854.15 (2011).

                 Cite as: 584 U. S. ____ (2018)            5

                     Opinion of the Court

Minn. Stat. §524.2–804, subd. 1. The term “governing
instrument” is defined to include an “insurance or annuity
policy,” along with a will and other will substitutes.
§524.1–201. So now when Joe and Ann divorce, the clause
naming Ann as Joe’s insurance beneficiary is automatically
revoked. If nothing else occurs before Joe’s death, his
insurance proceeds go to any contingent beneficiary
named in the policy (perhaps his daughter Emma) or,
failing that, to his estate. See §524.2–804, subd. 2.
   Something else, however, may well happen. As under
Minnesota’s former law, a divorce decree may alter the
natural state of things. So in our example, the court could
direct that Ann remain as Joe’s insurance beneficiary,
despite the normal revocation rule. See §524.2–804, subd.
1 (providing that a “court order” trumps the rule). And
just as important, the policyholder himself may step in to
override the revocation. Joe, for example, could agree to a
marital settlement ensuring Ann’s continued status as his
beneficiary. See ibid. (providing that such an agreement
controls). Or else, and more simply, he could notify his
insurance company at any time that he wishes to restore
Ann to that position.
   But enough of our hypothetical divorcees: It is time they
give way to Mark Sveen and Kaye Melin, whose marriage
and divorce led to this case. In 1997, Sveen and Melin
wed. The next year, Sveen purchased a life insurance
policy. He named Melin as the primary beneficiary, while
designating his two children from a prior marriage, Ashley
and Antone Sveen, as the contingent beneficiaries. The
Sveen-Melin marriage ended in 2007. The divorce decree
made no mention of the insurance policy. And Sveen took
no action, then or later, to revise his beneficiary designa-
tions. In 2011, he passed away.
   In this action, petitioners the Sveen children and re-
spondent Melin make competing claims to the insurance
proceeds. The Sveens contend that under Minnesota’s
6                         SVEEN v. MELIN

                         Opinion of the Court

revocation-on-divorce law, their father’s divorce canceled
Melin’s beneficiary designation and left the two of them as
the rightful recipients. Melin notes in reply that the
Minnesota law did not yet exist when her former husband
bought his insurance policy and named her as the primary
beneficiary. And she argues that applying the later-
enacted law to the policy would violate the Constitution’s
Contracts Clause, which prohibits any state “Law impair-
ing the Obligation of Contracts.” Art. I, §10, cl. 1.
   The District Court rejected Melin’s argument and
awarded the insurance money to the Sveens. See Civ. No.
14–5015 (D Minn., Jan. 7, 2016), App. to Pet. for Cert. 9a–
16a. But the Court of Appeals for the Eighth Circuit
reversed. It held that a “revocation-upon-divorce statute
like [Minnesota’s] violates the Contract Clause when
applied retroactively.” 853 F.3d 410, 412 (2017).
   We granted certiorari, 583 U. S. ___ (2017), to resolve a
split of authority over whether the Contracts Clause pre-
vents a revocation-on-divorce law from applying to a pre-
existing agreement’s beneficiary designation.2 We now
reverse the decision below.
                                 II
   The Contracts Clause restricts the power of States to
disrupt contractual arrangements. It provides that “[n]o
state shall . . . pass any . . . Law impairing the Obligation
of Contracts.” U. S. Const., Art. I, §10, cl. 1. The origins of
the Clause lie in legislation enacted after the Revolution-
ary War to relieve debtors of their obligations to creditors.
——————
  2 Compare 853 F.3d 410, 414 (CA8 2017) (case below) (yes, it does);

Parsonese v. Midland Nat. Ins. Co., 550 Pa. 423, 434, 706 A.2d 814,
819 (1998) (same), with Lazar v. Kroncke, 862 F.3d 1186, 1199–1200
(CA9 2017) (no, it does not); Stillman v. Teachers Ins. & Annuity Assn.
College Retirement Equities Fund, 343 F.3d 1311, 1322 (CA10 2003)
(same); In re Estate of DeWitt, 54 P.3d 849, 859–860 (Colo. 2002)
(same).
                 Cite as: 584 U. S. ____ (2018)           7

                     Opinion of the Court

See Keystone Bituminous Coal Assn. v. DeBenedictis, 480
U.S. 470, 502–503 (1987). But the Clause applies to any
kind of contract. See Allied Structural Steel Co. v.
Spannaus, 438 U.S. 234, 244–245, n. 16 (1978). That
includes, as here, an insurance policy.
  At the same time, not all laws affecting pre-existing
contracts violate the Clause. See El Paso v. Simmons, 379
U.S. 497, 506–507 (1965). To determine when such a law
crosses the constitutional line, this Court has long applied
a two-step test. The threshold issue is whether the state
law has “operated as a substantial impairment of a con-
tractual relationship.” Allied Structural Steel Co., 438
U.S., at 244. In answering that question, the Court has
considered the extent to which the law undermines the
contractual bargain, interferes with a party’s reasonable
expectations, and prevents the party from safeguarding or
reinstating his rights. See id., at 246; El Paso, 379 U.S.,
at 514–515; Texaco, Inc. v. Short, 454 U.S. 516, 531
(1982). If such factors show a substantial impairment, the
inquiry turns to the means and ends of the legislation. In
particular, the Court has asked whether the state law is
drawn in an “appropriate” and “reasonable” way to ad-
vance “a significant and legitimate public purpose.” Energy
Reserves Group, Inc. v. Kansas Power & Light Co., 459
U.S. 400, 411–412 (1983).
  Here, we may stop after step one because Minnesota’s
revocation-on-divorce statute does not substantially im-
pair pre-existing contractual arrangements. True enough
that in revoking a beneficiary designation, the law makes
a significant change. As Melin says, the “whole point” of
buying life insurance is to provide the proceeds to the
named beneficiary. Brief for Respondent 16. But three
aspects of Minnesota’s law, taken together, defeat Melin’s
argument that the change it effected “severely impaired”
her ex-husband’s contract. Ibid. First, the statute is
designed to reflect a policyholder’s intent—and so to sup-
8                          SVEEN v. MELIN

                          Opinion of the Court

port, rather than impair, the contractual scheme. Second,
the law is unlikely to disturb any policyholder’s expecta-
tions because it does no more than a divorce court could
always have done. And third, the statute supplies a mere
default rule, which the policyholder can undo in a mo-
ment. Indeed, Minnesota’s revocation statute stacks up
well against laws that this Court upheld against Contracts
Clause challenges as far back as the early 1800s.3 We now
consider in detail each of the features that make this so.
   To begin, the Minnesota statute furthers the policyhold-
er’s intent in many cases—indeed, the drafters reasonably
thought in the typical one. As earlier described, legisla-
tures have long made judgments about a decedent’s likely
testamentary intent after large life changes—a marriage,
a birth, or a divorce. See supra, at 2. And on that basis,
they have long enacted statutes revoking earlier-made
wills by operation of law. Legislative presumptions about
divorce are now especially prevalent—probably because
they accurately reflect the intent of most divorcing parties.
Although there are exceptions, most divorcees do not
aspire to enrich their former partners. (And that is true
——————
   3 Because that is true, we have no occasion to address Melin’s conten-

tion that we should abandon our two-step Contracts Clause test to
whatever extent it departs from the Clause’s original meaning and
earliest applications. See Brief for Respondent 6–10, 18–33. Part of
Melin’s argument focuses on the back half of the test, which we do not
reach today. Another part claims that the front half goes wrong in
exempting insubstantial impairments from the Clause’s reach. But as
we explain below, see infra, at 10–12, the Court has always recognized
that some laws affect contracts without violating the Contracts Clause.
See, e.g., Curtis v. Whitney, 13 Wall. 68, 70 (1872) (“No[t] every statute
which affects the value of a contract impair[s] its obligation”). And in
particular, the Court has always approved statutes like this one, which
enable a party with only minimal effort to protect his original contract
rights against the law’s operation. See, e.g., Jackson v. Lamphire, 3
Pet. 280, 290 (1830). So this case presents no clash, of the kind Melin
says we should resolve, between the Court’s two-step test and any older
approach to applying the Contracts Clause.
                 Cite as: 584 U. S. ____ (2018)           9

                     Opinion of the Court

even when an ex-spouse has custody of shared children,
given the many ways to provide them with independent
support.) The Minnesota statute (like the model code it
tracked) applies that understanding to beneficiary desig-
nations in life insurance policies and other will substi-
tutes. See supra, at 3–5. Melin rightly notes that this
extension raises a brand-new constitutional question
because “an insurance policy is a contract under the Con-
tracts Clause, and a will is not.” Brief for Respondent 44
(internal quotation marks omitted). But in answering
that question, it matters that the old legislative presump-
tion equally fits the new context: A person would as little
want his ex-spouse to benefit from his insurance as to
collect under his will. Or said otherwise, the insured’s
failure to change the beneficiary after a divorce is more
likely the result of neglect than choice. And that means
the Minnesota statute often honors, not undermines, the
intent of the only contracting party to care about the
beneficiary term. The law no doubt changes how the
insurance contract operates. But does it impair the con-
tract? Quite the opposite for lots of policyholders.
   And even when presumed and actual intent diverge, the
Minnesota law is unlikely to upset a policyholder’s expec-
tations at the time of contracting. That is because an
insured cannot reasonably rely on a beneficiary designa-
tion remaining in place after a divorce. As noted above,
divorce courts have wide discretion to divide property
between spouses when a marriage ends. See supra, at 4.
The house, the cars, the sporting equipment are all up for
grabs. See Judgment and Decree in 14–cv–5015 (D
Minn.), p. 51 (awarding Melin, among other things, a
snowmobile and all-terrain vehicle). And (what matters
here) so too are the spouses’ life insurance policies, with
their beneficiary provisions. Although not part of the
Sveen-Melin divorce decree, they could have been; as
Melin acknowledges, they sometimes are. See supra, at 4;
10                    SVEEN v. MELIN

                     Opinion of the Court

Brief for Respondent 38. Melin counters that the Con-
tracts Clause applies only to legislation, not to judicial
decisions. See id., at 38–39; see also post, at 9 (GORSUCH,
J., dissenting). That is true, but of no moment. The power
of divorce courts over insurance policies is relevant here
because it affects whether a party can reasonably expect a
beneficiary designation to survive a marital breakdown.
We venture to guess that few people, when purchasing life
insurance, give a thought to what will happen in the event
of divorce. But even if someone out there does, he can
conclude only that . . . he cannot possibly know. So his
reliance interests are next to nil. And as this Court has
held before, that fact cuts against providing protection
under the Contracts Clause. See, e.g., El Paso, 379 U.S.,
at 514–515.
   Finally, a policyholder can reverse the effect of the
Minnesota statute with the stroke of a pen. The law puts
in place a presumption about what an insured wants after
divorcing. But if the presumption is wrong, the insured
may overthrow it. And he may do so by the simple act of
sending a change-of-beneficiary form to his insurer. (Or if
he wants to commit himself forever, like Ulysses binding
himself to the mast, he may agree to a divorce settlement
continuing his ex-spouse’s beneficiary status. See supra,
at 5.) That action restores his former spouse to the posi-
tion she held before the divorce—and in so doing, cancels
the state law’s operation. The statute thus reduces to a
paperwork requirement (and a fairly painless one, at
that): File a form and the statutory default rule gives way
to the original beneficiary designation.
   In cases going back to the 1800s, this Court has held
that laws imposing such minimal paperwork burdens do
not violate the Contracts Clause. One set of decisions
addresses so-called recording statutes, which extinguish
contractual interests unless timely recorded at govern-
ment offices. In Jackson v. Lamphire, 3 Pet. 280 (1830),
                 Cite as: 584 U. S. ____ (2018)           11

                     Opinion of the Court

for example, the Court rejected a Contracts Clause chal-
lenge to a New York law granting title in property to a
later rather than earlier purchaser whenever the earlier
had failed to record his deed. It made no difference, the
Court held, whether the unrecorded deed was “dated
before or after the passage” of the statute; in neither event
did the law’s modest recording condition “impair[ ] the
obligation of contracts.” Id., at 290. Likewise, in Vance v.
Vance, 108 U.S. 514 (1883), the Court upheld a statute
rendering unrecorded mortgages unenforceable against
third parties—even when the mortgages predated the law.
We reasoned that the law gave “due regard to existing
contracts” because it demanded only that the mortgagee
make a “public registration,” and gave him several months
to do so. Id., at 517, 518. And more recently, in Texaco,
Inc. v. Short, 454 U.S. 516 (1982), the Court held that a
statute terminating pre-existing mineral interests unless
the owner filed a “statement of claim” in a county office
did not “unconstitutionally impair” a contract. Id., at 531.
The filing requirement was “minimal,” we explained, and
compliance with it would effectively “safeguard any con-
tractual obligations or rights.” Ibid.
   So too, the Court has long upheld against Contracts
Clause attack laws mandating other kinds of notifications
or filings. In Curtis v. Whitney, 13 Wall. 68 (1872), for
example, the Court approved a statute retroactively affect-
ing buyers of “certificates” for land offered at tax sales.
The law required the buyer to notify the tax-delinquent
property owner, who could then put up the funds neces-
sary to prevent the land’s final sale. If the buyer failed to
give the notice, he could not take the land—and if he
provided the notice, his chance of gaining the land de-
clined. Still, the Court made short work of the Contracts
Clause claim. Not “every statute which affects the value
of a contract,” the Court stated, “impair[s] its obligation.”
Id., at 70. Because the law’s notice rule was “easy [to]
12                    SVEEN v. MELIN

                     Opinion of the Court

compl[y] with,” it did not raise a constitutional problem.
Id., at 71. Similarly, in Gilfillan v. Union Canal Co. of
Pa., 109 U.S. 401 (1883), the Court sustained a state law
providing that an existing bondholder’s failure to reject a
settlement proposal in writing would count as consent to
the deal. The law operated to reduce the interest received
by an investor who did not respond. Yet the Court re-
buffed the ensuing Contracts Clause suit. “If [the bond-
holder did] not wish to abandon his old rights and accept
the new,” the Court explained, “all he ha[d] to do [was] to
say so in writing.” Id., at 406. And one last: In Conley v.
Barton, 260 U.S. 677 (1923), the Court held that the
Contracts Clause did not bar a State from compelling
existing mortgagees to complete affidavits before finally
foreclosing on properties. The law effectively added a
paperwork requirement to the mortgage contracts’ foreclo-
sure terms. But the Court said it was “only [a] condition,
easily complied with, which the law, for its purposes,
requires.” Id., at 681.
  The Minnesota statute places no greater obligation on a
contracting party—while imposing a lesser penalty for
noncompliance. Even supposing an insured wants his life
insurance to benefit his ex-spouse, filing a change-of-
beneficiary form with an insurance company is as “easy”
as, say, providing a landowner with notice or recording a
deed. Curtis, 13 Wall., at 71. Here too, with only “mini-
mal” effort, a person can “safeguard” his contractual pref-
erences. Texaco, 454 U.S., at 531. And here too, if he
does not “wish to abandon his old rights and accept the
new,” he need only “say so in writing.” Gilfillan, 109 U.S.,
at 406. What’s more, if the worst happens—if he wants
his ex-spouse to stay as beneficiary but does not send in
his form—the consequence pales in comparison with the
losses incurred in our earlier cases. When a person ig-
nored a recording obligation, for example, he could forfeit
the sum total of his contractual rights—just ask the plain-
                 Cite as: 584 U. S. ____ (2018)          13

                     Opinion of the Court

tiffs in Jackson and Vance. But when a policyholder in
Minnesota does not redesignate his ex-spouse as benefi-
ciary, his right to insurance does not lapse; the upshot is
just that his contingent beneficiaries (here, his children)
receive the money. See supra, at 5. That redirection of
proceeds is not nothing; but under our precedents, it gives
the policyholder—who, again, could have “easily” and
entirely escaped the law’s effect—no right to complain of a
Contracts Clause violation. Conley, 260 U.S., at 681.
   In addressing those precedents, Melin mainly urges us
to distinguish between two ways a law can affect a con-
tract. The Minnesota law, Melin claims, “operate[s] on the
contract itself ” by “directly chang[ing] an express term”
(the insured’s beneficiary designation). Brief for Respond-
ent 51; Tr. of Oral Arg. 57. In contrast, Melin continues,
the recording statutes “impose[ ] a consequence” for failing
to abide by a “procedural” obligation extraneous to the
agreement (the State’s recording or notification rule).
Brief for Respondent 51; Tr. of Oral Arg. 58. The differ-
ence, in her view, parallels the line between rights and
remedies: The Minnesota law explicitly alters a person’s
entitlement under the contract, while the recording laws
interfere with his ability to enforce that entitlement
against others. See Tr. of Oral Arg. 57–59; see also post,
at 9–10 (GORSUCH, J., dissenting).
   But we see no meaningful distinction among all these
laws. The old statutes also “act[ed] on the contract” in a
significant way. Tr. of Oral Arg. 59. They added a paper-
work obligation nowhere found in the original agree-
ment—“record the deed,” say, or “notify the landowner.”
And they informed a contracting party that unless he
complied, he could not gain the benefits of his bargain. Or
viewed conversely, the Minnesota statute also “impose[s] a
consequence” for not satisfying a burden outside the con-
tract. Brief for Respondent 51. For as we have shown,
that law overrides a beneficiary designation only when the
14                     SVEEN v. MELIN

                      Opinion of the Court

insured fails to send in a form to his insurer. See supra,
at 10. Of course, the statutes (both old and new) vary in
their specific mechanisms. But they all make contract
benefits contingent on some simple filing—or more posi-
tively spun, enable a party to safeguard those benefits by
taking an action. And that feature is what the Court,
again and again, has found dispositive.
   Nor does Melin’s attempt to distinguish the cases gain
force when framed in terms of rights and remedies. First,
not all the old statutes, as a formal matter, confined the
consequence of noncompliance to the remedial sphere. In
Gilfillan, for example, the result of failing to give written
consent to a settlement was to diminish the interest rate a
bondholder got, not to prevent him from enforcing a claim
against others. And second, even when the consequence
formally related to enforcement—for example, precluding
an earlier purchaser from contesting a later one’s title—
the laws in fact wiped out substantive rights. Failure to
record or notify, as noted earlier, would mean that the
contracting party lost what (according to his agreement)
was his land or mortgage or mineral interest. See supra,
at 12–13. In Texaco, we replied to an argument like
Melin’s by saying that when the results of “eliminating a
remedy” and “extinguishing a right” are “identical,” the
Contracts Clause “analysis is the same.” 454 U.S., at 528;
see El Paso, 379 U.S., at 506–507. That statement rebuts
Melin’s claim too. Once again: Just like Minnesota’s
statute, the laws discussed above hinged core contractual
benefits on compliance with noncontractual paperwork
burdens. When all is said and done, that likeness controls.
   For those reasons, we reverse the judgment of the Court
of Appeals and remand the case for further proceedings
consistent with this opinion.
                                              It is so ordered.
                  Cite as: 584 U. S. ____ (2018)            1

                     GORSUCH, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 16–1432
                          _________________


ASHLEY SVEEN, ET AL., PETITIONERS v. KAYE MELIN
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                         [June 11, 2018]


  JUSTICE GORSUCH, dissenting.
  The Court’s argument proceeds this way. Because
people are inattentive to their life insurance beneficiary
designations when they divorce, the legislature needs to
change those designations retroactively to ensure they
aren’t misdirected. But because those same people are
simultaneously attentive to beneficiary designations (not
to mention the legislature’s activity), they will surely undo
the change if they don’t like it. And even if that weren’t
true, it would hardly matter. People know existing divorce
laws sometimes allow courts to reform insurance con­
tracts. So people should know a legislature might enact
new laws upending insurance contracts at divorce. For
these reasons, a statute rewriting the most important
term of a life insurance policy—who gets paid—somehow
doesn’t “substantially impair” the contract. It just “makes
a significant change.” Ante, at 7.
  Respectfully, I cannot agree. Minnesota’s statute auto­
matically alters life insurance policies upon divorce to
remove a former spouse as beneficiary. Everyone agrees
that the law is valid when applied prospectively to policies
purchased after the statute’s enactment. But Minnesota
wants to apply its law retroactively to policies purchased
before the statute’s adoption. The Court of Appeals held
that this violated the Contracts Clause, which guarantees
people the “right to ‘rely on the law . . . as it existed when
2                     SVEEN v. MELIN

                    GORSUCH, J., dissenting

the[ir] contracts were made.’ ” Metropolitan Life Ins. Co. v.
Melin, 853 F.3d 410, 413 (CA8 2017) (quoting Whirlpool
Corp. v. Ritter, 929 F.2d 1318, 1323 (CA8 1991)). That
judgment seems to me exactly right.
                              I
  Because legislation often disrupts existing social ar­
rangements, it usually applies only prospectively. This
longstanding and “sacred” principle ensures that people
have fair warning of the law’s demands. Reynolds v.
McArthur, 2 Pet. 417, 434 (1829); 3 H. Bracton, De Legi­
bus et Consuetudinibus Angliae 530–531 (1257) (T. Twiss
ed. 1880). It also prevents majoritarian legislatures from
condemning disfavored minorities for past conduct they
are powerless to change. See, e.g., Landgraf v. USI Film
Products, 511 U.S. 244, 266 (1994); Vermeule, Veil of
Ignorance Rules in Constitutional Law, 111 Yale L. J. 399,
408 (2001).
  When it comes to legislation affecting contracts, the
Constitution hardens the presumption of prospectivity
into a mandate. The Contracts Clause categorically
prohibits states from passing “any . . . Law impairing
the Obligation of Contracts.” Art. I, §10, cl. 1 (emphasis
added). Of course, the framers knew how to impose more
nuanced limits on state power. The very section of the
Constitution where the Contracts Clause is found permits
states to take otherwise unconstitutional action when
“absolutely necessary,” if “actually invaded,” or “wit[h] the
Consent of Congress.” Cls. 2 and 3. But in the Contracts
Clause the framers were absolute. They took the view
that treating existing contracts as “inviolable” would
benefit society by ensuring that all persons could count on
the ability to enforce promises lawfully made to them—
even if they or their agreements later prove unpopular
with some passing majority. Sturges v. Crowninshield, 4
Wheat. 122, 206 (1819).
                 Cite as: 584 U. S. ____ (2018)            3

                    GORSUCH, J., dissenting

   The categorical nature of the Contracts Clause was not
lost on anyone, either. When some delegates at the Con­
stitutional Convention sought softer language, James
Madison acknowledged the “ ‘inconvenience’ ” a categorical
rule could sometimes entail “ ‘but thought on the whole it
would be overbalanced by the utility of it.’ ” Kmiec &
McGinnis, The Contract Clause: A Return to the Original
Understanding, 14 Hastings Const. L. Q. 525, 529–530
(1987). During the ratification debates, these competing
positions were again amply aired. Antifederalists argued
that the proposed Clause would prevent states from pass­
ing valuable legislation. Id., at 532–533. Federalists like
Madison countered that the rule of law permitted “property
rights and liberty interests [to] be dissolved only by pro­
spective laws of general applicability.” Id., at 532. And, of
course, the people chose to ratify the Constitution—
categorical Clause and all.
   For much of its history, this Court construed the Con­
tracts Clause in this light. The Court explained that any
legislative deviation from a contract’s obligations, “however
minute, or apparently immaterial,” violates the Constitu­
tion. Green v. Biddle, 8 Wheat. 1, 84 (1823). “All the
commentators, and all the adjudicated cases upon Consti­
tutional Law agree[d] in th[is] fundamental propositio[n].”
Winter v. Jones, 10 Ga. 190, 195 (1851). But while abso­
lute in its field, the Clause also left significant room for
legislatures to address changing social conditions. States
could regulate contractual rights prospectively. Ogden v.
Saunders, 12 Wheat. 213, 262 (1827). They could retroac­
tively alter contractual remedies, so long as they did so
reasonably. Sturges, supra, at 200. And perhaps they
could even alter contracts without “impairing” their obli­
gations if they made the parties whole by paying just
compensation. See West River Bridge Co. v. Dix, 6 How.
507, 532–533 (1848); El Paso v. Simmons, 379 U.S. 497,
525 (1965) (Black, J., dissenting). But what they could not
4                     SVEEN v. MELIN

                    GORSUCH, J., dissenting

do is destroy substantive contract rights—the “Obligation
of Contracts” that the Clause protects.
   More recently, though, the Court has charted a different
course. Our modern cases permit a state to “substan­
tial[ly] impai[r]” a contractual obligation in pursuit of “a
significant and legitimate public purpose” so long as the
impairment is “ ‘reasonable.’ ” Energy Reserves Group, Inc.
v. Kansas Power & Light Co., 459 U.S. 400, 411–412
(1983). That test seems hard to square with the Constitu­
tion’s original public meaning. After all, the Constitution
does not speak of “substantial” impairments—it bars “any”
impairment. Under a balancing approach, too, how are
the people to know today whether their lawful contracts
will be enforced tomorrow, or instead undone by a legisla­
tive majority with different sympathies? Should we worry
that a balancing test risks investing judges with discretion
to choose which contracts to enforce—a discretion that
might be exercised with an eye to the identity (and popu­
larity) of the parties or contracts at hand? How are judges
supposed to balance the often radically incommensurate
goods found in contracts and legislation? And does this
test risk reducing the “Contract Clause’s protection” to the
“Court’s judgment” about the “ ‘reasonableness’ ” of the
legislation at hand? Simmons, 379 U.S., at 529 (Black, J.,
dissenting). Many critics have raised serious objections
along these and other lines. See, e.g., ibid.; Kmiec &
McGinnis, supra, at 552; Rappaport, Note, A Procedural
Approach to the Contract Clause, 93 Yale L. J. 918, 918
(1984); Epstein, Toward a Revitalization of the Contract
Clause, 51 U. Chi. L. Rev 703, 705–717 (1984); J. Ely, The
Contract Clause: A Constitutional History 7–29 (2016).
They deserve a thoughtful reply, if not in this case then in
another.
                          II
    Even under our modern precedents, though, I still do
                  Cite as: 584 U. S. ____ (2018)             5

                     GORSUCH, J., dissenting

not see how the statute before us might survive un­
scathed. Recall that our recent precedents indicate a state
law “substantially impairing” contracts violates the Con­
tracts Clause unless it is “reasonable” in light of a “signifi­
cant and legitimate public purpose.”
   Start with the substantial impairment question. No one
pays life insurance premiums for the joy of it. Or even for
the pleasure of knowing that the insurance company will
eventually have to cough up money to someone. As the
Court concedes, the choice of beneficiary is the “ ‘whole
point.’ ” Ante, at 7. So when a state alters life insurance
contracts by undoing their beneficiary designations it
surely “substantially impairs” them. This Court has
already recognized as much, holding that a law “dis­
plac[ing] the beneficiary selected by the insured . . . and
plac[ing] someone else in her stead . . . frustrates ” a
scheme designed to deliver proceeds to the named benefi­
ciary. Hillman v. Maretta, 569 U.S. 483, 494 (2013) (quot­
ing Wissner v. Wissner, 338 U.S. 655, 659 (1950) (internal
quotation marks omitted)). As Justice Washington ex­
plained long ago, legislation “changing the objects of [the
donor’s] bounty . . . changes so materially the terms of a
contract” that the law can only be said to “impair its obli­
gation.” Trustees of Dartmouth College v. Woodward, 4
Wheat. 518, 662 (1819) (concurring opinion). Just so.
   Cases like ours illustrate the point. Kaye Melin testi­
fied that, despite their divorce, she and the decedent,
Mark Sveen, agreed (repeatedly) to keep each other as the
primary beneficiaries in their respective life insurance
policies. Affidavit of Kaye Melin in No. 14–cv–05015, Dkt.
No. 46, ¶¶3, 4, 10–14. Ms. Melin noted that they adopted
this arrangement not only because they remained friends
but because they paid the policy premiums from their joint
checking account. Deposition of Kaye Melin in No. 14–cv–
0515, Dkt. No. 45–4, pp. 26–27, 64–65. Of course, we don’t
know for sure whether removing Ms. Melin as beneficiary
6                     SVEEN v. MELIN

                    GORSUCH, J., dissenting

undid Mr. Sveen’s true wishes. The case comes to us after
no one was able to meet Minnesota’s clear and convincing
evidence standard to prove Mr. Sveen’s intent. But what
we do know is the retroactive removal of Ms. Melin undid
the central term of the contract Mr. Sveen signed and left
in place for years, even after his divorce, until the day he
died.
   Nor are arrangements like the ones Ms. Melin described
so unusual. As the federal government has recognized,
revocation on divorce statutes cannot be assumed to “effec­
tuat[e] the insured’s ‘true’ intent” because a policyholder
“might want his ex-spouse to receive insurance proceeds
for a number of reasons—out of a sense of obligation,
remorse, or continuing affection, or to help care for chil­
dren of the marriage that remain in the ex-spouse’s cus-
tody.” Brief for United States as Amicus Curiae in Hillman
v. Maretta, O. T. 2012, No. 11–1221, p. 28. After all, leav­
ing your ex-spouse life insurance proceeds can be a cheaper,
quicker, and more private way to provide for minor or
disabled children than leaving the matter to a trustee or
other fiduciary. See, e.g., Feder & Sitkoff, Revocable
Trusts and Incapacity Planning: More Than Just a Will
Substitute, 24 Elder L. J. 1, 15–18 (2016). For these rea­
sons, the federal government and nearly half the states
today do not treat divorce as automatically revoking in­
surance beneficiary designations. Brief for Petitioners 8–
9, and nn. 1–2; Hillman, supra, at 494–495.
   Consider next the question of the impairment’s reason­
ableness. Our cases suggest that a substantial impairment
is unreasonable when “an evident and more moderate
course would serve [the state’s] purposes equally well.”
United States Trust Co. of N. Y. v. New Jersey, 431 U.S. 1,
31 (1977); see also Allied Structural Steel Co. v. Spannaus,
438 U.S. 234, 247 (1978) (analyzing whether an impair­
ment of private contracts “was necessary to meet an im­
portant general social problem”). Here, Minnesota’s stated
                 Cite as: 584 U. S. ____ (2018)            7

                    GORSUCH, J., dissenting

purpose is to ensure proceeds aren’t misdirected to a
former spouse because a policyholder forgets to update his
beneficiary designation after divorce. But the state could
have easily achieved that goal without impairing contracts
at all. It could have required courts to confirm that di­
vorcing couples have reviewed their life insurance desig­
nations. See Va. Code Ann. §20–111.1(E) (2017); Utah
Code §30–3–5(1)(e)(i) (2018). It could have instructed
insurance companies to notify policyholders of their right
to change beneficiary designations. It could have dissemi­
nated information on its own. Or it could have required
attorneys in divorce proceedings to address the question
with affected parties. A host of women’s rights organiza­
tions have advocated for these and other alternatives in
various states. See, e.g., Brief for Women’s Law Project
et al. as Amici Curiae 34–35. Yet there’s no evidence
Minnesota investigated any of them, let alone found them
wanting.
                             III
   What’s the Court’s reply? It says that we don’t have to
decide whether the statute reasonably impairs contracts
because it doesn’t substantially impair them in the first
place. It’s easy enough to see why the Court might take
this tack given the many obvious and less burdensome
alternatives Minnesota never considered. To save the law,
the Court must place all its chips on a “no substantial
impairment” argument. The gamble, though, proves a
tricky one.
   The Court first stresses that individuals sometimes
neglect their beneficiary designations after divorce. Be­
cause of this, it says, Minnesota’s law affords “many”
persons what they would want if only they had thought
about it. Ante, at 8. But as we’ve seen the law depends on
a stereotype about divorcing couples that not everyone fits.
A sizeable (and maybe growing) number of people do want
8                      SVEEN v. MELIN

                     GORSUCH, J., dissenting

to keep their former spouses as beneficiaries. Brief for
Women’s Law Project 25–26. Even the Court admits the
law’s presumption will sometimes prove “wrong.” Ante, at
10. And that tells us all we need to know. That the law is
only sometimes wrong in predicting what divorcing policy­
holders want may go some way to establishing its reason-
ableness at the second step of our inquiry. But at the first
step, where we ask only whether the law substantially
impairs contracts, the answer is unavoidable. The statute
substantially impairs contracts by displacing the term
that is the “ ‘whole point’ ” of the contract. Ante, at 7. This
Court would never say a law doesn’t substantially burden
a minority’s religious practice because it reflects most
people’s preferences. See Church of Lukumi Babalu Aye,
Inc. v. Hialeah, 508 U.S. 520 (1993). Equally, I do not see
how a statute doesn’t substantially impair contracts just
because it reflects “many” people’s preferences. Ante, at 8.
The Contracts Clause does not seek to maximize the bot­
tom line but to protect minority rights “from improvident
majoritarian impairment.” L. Tribe, American Constitu­
tional Law §9–8, p. 613 (2d ed. 1988).
   The Court’s answer to this problem introduces an ap­
parent paradox. If the statute substantially impairs con­
tracts, it says, the impairment can be easily undone.
Anyone unhappy with the statute’s beneficiary re-
designation can just re-re-designate the beneficiary later.
Ante, at 10. Yet the Court just finished telling us the
statute is justified because most policyholders neglect their
beneficiary designations after divorce. Both claims cannot
be true. The statute cannot simultaneously be necessary
because people are inattentive to the details of their in­
surance policies and constitutional because they are hy­
peraware of those same details.
   Perhaps seeking a way out of this problem, the Court
offers an entirely different line of argument. Here the
Court suggests the statute doesn’t substantially impair
                 Cite as: 584 U. S. ____ (2018)            9

                    GORSUCH, J., dissenting

contracts because it does no more than a divorce court
might. Ante, at 9–10. But this argument doesn’t work
either. Courts may apply pre-existing law to alter a bene­
ficiary designation to ensure an equitable distribution of
marital property in specific cases. That hardly means
legislatures may retroactively change the law to rearrange
beneficiary designations for everyone. A court can fine
you for violating an existing law against jaywalking. That
doesn’t mean a legislature could hold you retroactively
liable for violating a new law against jaywalking that
didn’t exist when you crossed the street. No one would
take that idea seriously when it comes to crime, and the
Contracts Clause ensures we don’t when it comes to con­
tracts, either. After all, the Clause applies only to the
“law[s]” legislatures “pass,” not to the rulings of courts.
Tidal Oil Co. v. Flanagan, 263 U.S. 444, 451 (1924) (em­
phasis deleted). That’s because legislatures exist to pass
new laws of general applicability responsive to majoritar-
ian will, often upsetting settled expectations along the way.
The same does not hold true for courts that are supposed
to apply existing laws to discrete cases and controversies
independently and without consulting shifting political
winds.
   The Court finally claims that its course finds support in
cases where we’ve approved retroactive legislation. Ante,
at 10–12. Those cases, though, involved statutes altering
contractual remedies. Home Building & Loan Assn. v.
Blaisdell, 290 U.S. 398, 434, and n. 13 (1934) (noting that
each of the 19th century cases relied on by the Court today
affected only “remedial processes”). And Minnesota’s law
changes the key contractual obligation—who gets the
insurance proceeds—not the method by which the con­
tract’s existing obligation is satisfied. Although the Con­
stitution allows legislatures some flexibility to address
changing social conditions through retroactive remedial
legislation, it does not permit upsetting settled expecta­
10                     SVEEN v. MELIN

                    GORSUCH, J., dissenting

tions in contractual obligations. See, e.g., Fletcher v. Peck,
6 Cranch 87, 137–138 (1810); Simmons, 379 U.S., at 526
(Black, J., dissenting). We must respect that line found in
the text of the Constitution, not elide it. Indeed, our prec­
edent teaches that if remedial changes are just disguised
efforts at impairing obligations they will violate the Con­
stitution too. Blaisdell, 290 U.S., at 434, n. 13 (collecting
cases).
   Consider just how different our case is from the classic
remedial change the Contracts Clause permits. In Jack-
son v. Lamphire, 3 Pet. 280 (1830), a shady landowner sold
the same tract to two people. Id., at 287–288. The Court
held that the second buyer was entitled to keep the land
because he recorded the deed as a retroactive law re­
quired. Id., at 289–290. At the same time, nothing in
Jackson or the new statute stopped the first buyer (who
failed to record his deed) from obtaining damages from the
seller for breach of contract. See id., at 287–291. The
statute altered the first buyer’s remedy, but he remained
free to enforce the obligation found in his contract. By
contrast, the statute here changes the “ ‘whole point’ ” of
the contract’s obligation, substituting a new beneficiary in
place of the one found in the contract’s terms. Ante, at 7.
   Even the remedial case on which the Court leans most
heavily does little to help its cause. In Gilfillan v. Union
Canal Co. of Pa., 109 U.S. 401 (1883), the Court upheld a
statute requiring bondholders to enforce their contract
rights within a shortened timeframe (that is, altering the
remedy) or else accept a reorganization plan that threat­
ened a poorer rate of interest. Id., at 402–403, 406. The
Court gave three primary reasons for upholding this
change. It emphasized that the bonds at issue were “of a
peculiar character” because “each bondholder under them
enter[ed] by fair implication into certain contract relations
with” the other bondholders who approved the reorganiza­
tion. Id., at 403. It observed that “ ‘a calamity common to
                 Cite as: 584 U. S. ____ (2018)          11

                    GORSUCH, J., dissenting

all’ ” had occurred, as the company that issued the bonds
“was bankrupt” and payment of “its debts in the ordinary
way was impossible.” Id., at 405. Finally, it added that
the plaintiff challenging the statute had “actual notice” of
the law and so faced no difficulty in asserting his contract
rights in a timely manner. Id., at 406. These considera­
tions, the Court concluded, justified shortening the limita­
tions period for obtaining full relief even though it might
reduce a late-moving party’s interest rate a few points. No
comparable considerations are present here. And this
statute doesn’t just reduce Ms. Melin’s remedy; it denies
her one altogether.
                             *
  The judicial power to declare a law unconstitutional
should never be lightly invoked. But the law before us
cannot survive an encounter with even the breeziest of
Contracts Clause tests. It substantially impairs life in­
surance contracts by retroactively revising their key term.
No one can offer any reasonable justification for this im­
pairment in light of readily available alternatives. Ac­
knowledging this much doesn’t even require us to hold the
statute invalid in all applications, only that it cannot be
applied to contracts formed before its enactment. I re­
spectfully dissent.